By the Court:
We have no doubt whatever of the power of the Court to allow amendments to assignments of errors, and we should exercise this power whenever justice required it, and the application was seasonably made.
But this application comes too late. No question of jurisdiction was made, either before the commissioner or in the Circuit Court; and though the party might, as matter of right, have taken the objection here in the first instance, when he comes now and asks leave as matter of favor to take it, the application presents no equitable claim upon the Court. Besides, four weeks in term have been suffered to *146elapse since the filing of joinder in error, before this motion is made, and the effect of granting it now might be to lose defendant in error a term.

Motion denied.